 

Exhibit 10.7

 





 

 

SEQUENTIAL BRANDS GROUP, INC.

 

2015 Restricted Stock Unit Award Agreement

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of April 14, 2015 (“Grant Date”) by and between Sequential
Brands Group, Inc., a Delaware corporation (the “Company”), and Yehuda Shmidman
(the “Participant”). Defined terms not explicitly defined in this Award
Agreement shall have the same definitions ascribed to such terms in the Plan.

 

WHEREAS, the Company has adopted the Sequential Brands Group, Inc., 2013 Stock
Incentive Compensation Plan, as may be amended from time to time (the “Plan”),
pursuant to which an Award of Restricted Stock Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the restricted stock units, subject to the
terms and conditions of the Plan and this Award Agreement.

 

NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
the parties agree as follows:

 

1. Grant of RSUs and PSUs. Subject to the terms and conditions of the Plan and
this Award Agreement, the Company hereby grants the Participant 300,000 RSUs and
PSUs. Each RSU and PSU that vests as provided herein represents the right to
receive one Share. 100,000 of the Restricted Stock Units shall be subject to
time-based vesting (the “RSUs”) and 200,000 of the Restricted Stock Units shall
be subject to performance-based vesting (the “PSUs”).

 

2. Vesting Period. For purposes of the Plan and this Award Agreement, “Vesting
Period” shall mean each of the calendar years 2016, 2017 and 2018, and the last
day of each such year is herein referred to as a “Vesting Date”.

 

3. Vesting

 

(a) Vesting of RSUs. 33,333 of the RSUs shall vest on each of the first two (2)
Vesting Dates and 33,334 of the RSUs shall vest on the final Vesting Date.

 

(b) Vesting of PSUs.

 

(i) 66,666 of the PSUs shall vest on the first (1st) Vesting Date provided that
the 2016 Performance Target (as defined below) is met on or prior to that date.

 

(ii) 133,332 of the PSUs, less the PSUs, if any, that vested pursuant to Section
3(b)(i), shall vest on the second (2nd) Vesting Date provided that the 2017
Performance Target (as defined below) is met on or prior to that date.

 



 

 

  

(iii) 200,000 of the PSUs, less the PSUs, if any, that vested pursuant to either
of Sections 3(b)(i) or 3(b)(ii), shall vest on the third (3rd) Vesting Date
provided that the 2018 Performance Target (as defined below) is met on or prior
to that date.

 

(c) Performance Targets. For purposes of this Award Agreement,

 

(i) “2016 Performance Target” means the Fair Market Value of a Share for any ten
(10) trading days in 2016 being at least $20.

 

(ii) “2017 Performance Target” means the Fair Market Value of a Share for any
ten (10) trading days in 2017 being at least $22.

 

(iii) “2018 Performance Target” means the Fair Market Value of a Share for any
ten (10) trading days in 2018 being at least $24.

 

5. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the number of RSUs and PSUs and
the 2016, 2017 and 2018 Performance Targets shall be adjusted as contemplated by
Section 4(c) of the Plan.

 

6. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to any RSUs or PSUs until Shares underlying the RSUs or PSUs, if
any, shall have been actually issued to the Participant.

 

7. Treatment upon a Termination of Service. Except as provided in the employment
agreement between the Company and the Participant dated as of April 14, 2015
(the “Employment Agreement”), in the event of the Participant’s Termination of
Service, the vesting or forfeiture of his or her RSUs and PSUs will be subject
to the terms and conditions of Section 8(h) of the Plan.

 

8. Treatment upon a Change in Control. Upon the occurrence of a Change in
Control, (a) the RSUs will become fully vested, and (b) each of the 2016
Performance Target, the 2017 Performance Target and the 2018 Performance Target
shall be deemed to have been met and the PSUs that would have vested pursuant to
Section 3(b) on each Vesting Date that occurs following the Change in Control
had the applicable Performance Target been met shall vest on such Vesting Date
provided the Executive remains employed as of such date.

 

9. Payment of RSUs and PSUs. As promptly as practicable following any date that
the RSUs or PSUs vest pursuant to Section 3 or Section 8 hereof, or pursuant to
the Employment Agreement, but in no event no later than sixty (60) days
following the applicable date, the Company will deliver one (1) Share for each
RSU and PSU that becomes vested on such date.

 

10. General Terms.

 

(a) Transferability. Except as otherwise provided in the Plan, this Award
Agreement, may not be sold, transferred, pledged, assigned, encumbered,
alienated, hypothecated, or otherwise disposed of without the prior consent of
the Committee, in its sole discretion.

 



-2-

 

  

(b) Award Not a Service Contract. Neither this Award Agreement nor the Award
granted hereunder is an employment or service contract, and nothing in this
Award Agreement shall be deemed to create in any way whatsoever any obligation
on the part of the Participant to continue in the employ of the Company, or of
the Company to continue the Participant’s employment.

 

(c) Tax Withholding Obligations. Pursuant to the terms and conditions of the
Plan, the Company and any Affiliates are authorized to withhold from the RSUs
and PSUs or any payment due under the Plan the amount of all federal, state,
local and non-United States taxes due in respect of the RSUs and PSUs, or
require the Participant, prior to delivery of any Shares underlying the RSUs and
PSUs to remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements with respect to the RSUs and PSUs. The Participant may
satisfy any applicable payroll taxes arising upon the payment of the RSUs and
PSUs by having the Company withhold Shares or by the Participant tendering
Shares, in each case in an amount sufficient to satisfy any such tax
obligations. Shares withheld or tendered will be valued using the Fair Market
Value of the Shares on the date the Shares are paid.

 

(d) Plan Document Controls. In the event of any conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

 

(e) Applicable Law. This Award Agreement shall be subject to the laws of the
State of New York and to all applicable laws and to the approvals by any
governmental or regulatory agency as may be required.

 

(f) Committee Decisions Final. Any dispute or disagreement that arises under, or
as a result of, or pursuant to, or in connection with, the interpretation or
construction of the terms of this Award Agreement or the Award granted hereunder
shall be determined by the Committee in its sole discretion. Any interpretation
by the Committee of the terms of the Award shall be final and binding on all
persons affected thereby.

 

(g) Amendments. The Committee may unilaterally amend or alter the terms of the
RSUs, including this Award Agreement, retroactively or otherwise, in any manner
consistent with the provisions of Section 15 of the Plan; provided, however,
that no such alteration or amendment may, without the consent of the
Participant, impair the previously accrued rights of the Participant with
respect to the RSUs and PSUs. Notwithstanding any provision herein to the
contrary, the Committee shall have broad authority to amend this Award Agreement
to take into account changes in applicable tax laws, accounting rules, stock
exchange rules and other applicable state and federal laws, including without
limitation, any amendments made pursuant to Section 409A of the Code.

 

(h) Entire Agreement; Headings. This Award Agreement and the other related
documents expressly referred to herein set forth the entire agreement and
understanding between the parties hereto. The headings of sections and
subsections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of this Award Agreement.

 



-3-

 

  

(i) Successors. All obligations of the Company under the Plan with respect to
the RSUs and PSUs shall be binding on any successor to the Company.

 

(j) Securities Laws Compliance. No Shares shall be issued or transferred under
this Award Agreement unless the Committee determines that such issue or transfer
is in compliance with all applicable U.S. federal, state and/or foreign
securities laws and regulations,.

 

(k) Acceptance of Award. The Participant acknowledges that he or she has
reviewed the Plan and this Award Agreement in their entirety, understands the
terms and conditions of the Plan and this Award Agreement, and has had an
opportunity to obtain the advice of counsel and a qualified tax advisor prior to
accepting the Award. The Participant hereby agrees to comply with the terms and
conditions of the Plan and this Award Agreement and accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and this Award Agreement.

 

Please acknowledge receipt of this Award Agreement by signing the enclosed copy
of this Award Agreement as provided below and returning it promptly to Gary
Klein, Chief Financial Officer of the Company.

 



-4-

 



 



SEQUENTIAL BRANDS GROUP, INC.   PARTICIPANT                     By:

/s/ William Sweedler

  By: /s/ Yehuda Shmidman           Date:

April 14, 2015

  Date: April 14, 2015           Name:

William Sweedler

  Name: Yehuda Shmidman           Title:

Chairman of the Board of Directors

  Title:

Chief Executive Officer

 



-5-

